                      Case 1:19-cv-08834-LJL Document 16 Filed 03/13/20 Page 1 of 2




                                             THE CITY OF NEW YORK                                       Sharon Sprayregen
JAMES E. JOHNSON                                                                                       phone: 212-356-0873
Corporation Counsel                         LAW DEPARTMENT                                                fax: 212-356-2088
                                                100 CHURCH STREET                              email: ssprayre@law.nyc.gov
                                                NEW YORK, NY 10007                                          (not for service)




                                                                                    March 13, 2020

        BY ECF
        Honorable Katherine Failla
        United States District Judge
        United States District Court
        40 Foley Square
        New York, NY 10007

                             Re:       Staboleski v. The City of New York,
                                       19 CV 8834 (KPF)

        Dear Judge Failla:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel assigned
        to represent Defendant in the above-referenced matter, in which pro se Plaintiff alleges that an
        officer who arrested him and the lieutenant on duty violated his First Amendment rights by denying
        him access to his Quran and prayer rug.

                I am writing to respectfully request a four week adjournment, from March 16, 2020 to
        April 13, 2020 for Defendant to respond to the Complaint, and a corresponding four week
        adjournment from March 16, 2020 to April 13, 2020 (or a date thereafter that is convenient for
        the Court) of the initial pretrial conference. I apologize for the timing of this request. Though
        Plaintiff has provided a telephone number in dkt. no. 10, I have been unable to reach Plaintiff at
        that number (there is an automatic recording, and I have left two messages). The requested
        enlargement of time would permit Defendant to write to Plaintiff and confer about the issues.
        Additional time is also required to conduct the necessary legal and factual investigation of
        Plaintiff’s claims to prepare an appropriate response to the Complaint.

                I also write to inform the Court that an attorney whose office is on my floor at the Office
        of the Corporation Counsel has tested positive for COVID-19; therefore, I am subject to the
        Southern District’s Standing Order, and am not permitted to enter the courthouse. Should the
        Court deny Defendant’s request to adjourn the conference, I write to request guidance on how to
        proceed.
